DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered.

I. The objection to the title has been withdrawn in response to the newly amended title. 
II. The claim rejection under 35 U.S.C. 101 has been withdrawn in response to the claim amendment. 
III. Applicant's arguments in response to the prior art rejection has been fully considered but they are not persuasive.

On page 11, Applicant argues that the prior arts made of record do not teach “wherein determining the recommended viewport for playing the VR video comprises: acquiring recommended viewport information carried by a viewport descriptor in the media presentation description (MPD), and determining the recommended viewport for playing the VR video according to the recommended view port information and wherein the recommended viewport information comprises at least one of: information about a sphere region of the recommended viewport, type information of the recommended viewport, description information of the recommended viewport, or playing time information of the recommended viewport”.

In response: Lee disclosed in para. [0531], note that an MPD, VR content and/or metadata about region information or viewpoint information may be provided by a DASH server H29010 and received by the DASH client H29020. Here, the DASH client H29020 of the receiver may receive VR content, MPD and/or metadata about region information or viewpoint information in a data packet format from the DASH server H29010, wherein determining the recommended viewport for playing the VR video comprises: acquiring recommended viewport information carried by a viewport descriptor in the media presentation description (MPD), and in para. [0629], note that omni_viewport_id may indicate an identification number that identifies one or more regions. In a more specific embodiment, omni_viewport_id may indicate an identification number that may be used to identify the purpose of a recommended viewport region, determining the recommended viewport for playing the VR video according to the recommended view port information. In addition to that, Henry disclosed wherein the recommended viewport information comprises at least one of: information about a sphere region of the recommended viewport, type information of the recommended viewport, description information of the recommended viewport, or playing time information of the recommended viewport, para. [0170], note that to support tile based viewport dependent partial 360-degree video i.e. sphere region, encoding and decoding schemes in DASH (as well as in other streaming-based systems, such as HTTP Live Streaming (HLS)), media files can be generated to include information related to tile based viewport dependent partial 360-degree video content. Therefore, the stated argument is taught by the combination of the references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 5-9, 11, 12-14, 16-18, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable by Hendry et al. (US Publication Number 2018/0103199 A1, hereinafter “Hendry”) in view of Lee et al. (US Publication Number 2018/0061002 A1, hereinafter “Lee”).

(1) regarding claim 1:
As explained in figs. 21 and 22, Hendry disclosed a video transmission method (para. [0076], note that the pictures of 360-degree video content can be encoded as a multi-layer bitstream using TIP and inter-layer prediction (ILP). If needed, the bitstream can be transmitted to the receiver side), comprising: 
determining a recommended viewport for playing a virtual reality (VR) video (para. [0076], note that the bitstream can be transmitted to the receiver side, fully decoded by the decoder, and the region of the decoded picture corresponding to the current viewport is rendered to the user);
wherein the recommended viewport information comprises at least one of: information about a sphere region of the recommended viewport, type information of the recommended viewport, description information of the recommended viewport, or playing time information of the recommended viewport (para. [0170], note that to support tile based viewport dependent partial 360-degree video encoding and decoding schemes in DASH (as well as in other streaming-based systems, such as HTTP Live Streaming (HLS)), media files can be generated to include information related to tile based viewport dependent partial 360-degree video content).
Hendry disclosed most of the subject matter as described as above except for specifically teaching requesting, from a server, at least one video file corresponding to the recommended viewport; and wherein determining the recommended viewport for playing the VR video comprises: acquiring recommended viewport information carried by a viewport descriptor in the media presentation description (MPD), and determining the recommended viewport for playing the VR video according to the recommended view port information.
However, it would be obvious for Hendry to teach requesting, from a server, at least one video file corresponding to the recommended viewport (para. [0076], note that the video pictures of 360-degree video content can be encoded as a single-layer bitstream using temporal inter prediction (TIP), and the entire coded bitstream can be stored at a server…and the bitstream can be transmitted to the receiver side, fully decoded by the decoder, and the region of the decoded picture corresponding to the current viewport is rendered to the use).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach requesting, from a server, at least one video file corresponding to the recommended viewport. The suggestion/motivation for doing so would have been in order to generate and process media files for viewport dependent 360-degree video coded content and/or for most interested regions in video content (para. [0005]). Therefore, it would have been obvious for Hendry to obtain the invention as specified in claim 1.
However, Lee disclosed wherein determining the recommended viewport for playing the VR video comprises: acquiring recommended viewport information carried by a viewport descriptor in the media presentation description (MPD) (para. [0531], note that an MPD, VR content and/or metadata about region information or viewpoint information may be provided by a DASH server H29010 and received by the DASH client H29020. Here, the DASH client H29020 of the receiver may receive VR content, MPD and/or metadata about region information or viewpoint information in a data packet format from the DASH server H29010), and determining the recommended viewport for playing the VR video according to the recommended view port information (para. [0629], note that omni_viewport_id may indicate an identification number that identifies one or more regions. In a more specific embodiment, omni_viewport_id may indicate an identification number that may be used to identify the purpose of a recommended viewport region).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to wherein determining the recommended viewport for playing the VR video comprises: acquiring recommended viewport information carried by a viewport descriptor in the media presentation description (MPD), and determining the recommended viewport for playing the VR video according to the recommended view port information. The suggestion/motivation for doing so would have been in order to efficiently provide data transmission efficiency for transmission of a large amount of data such as VR content, robustness between transmission and reception networks, network flexibility considering a mobile receiver, efficient reproduction and a signaling method (para. [0005]). Therefore, it would have been obvious to combine Hendry and Lee to obtain the invention as specified in claim 1.

(2) regarding claim 3:
Hendry further disclosed the method of claim 1, wherein a sphere region of the recommended viewport in the VR video is different from a sphere region of a current video playing viewport (para. [0171], note that the viewport dependent video coded content can be encoded by dividing the pictures of a video stream into motion-constrained tiles. In some cases, the pictures of an enhancement layer of the video content can be divided into tiles. In some cases, the pictures of a base layer of the video content can also be divided into tiles. The video content can include a movie, a television show, a home video, or any other suitable video content. Only the tiles of the pictures that are required to display a current viewport being rendered by a client device can be provided to the client device). 

(3) regarding claim 5:
Hendry further disclosed the method of claim 1, further comprising: acquiring information about a sphere region covered by a video content carried by a content coverage descriptor in an MPD (para. [0170], note that to support tile based viewport dependent partial 360-degree video encoding and decoding schemes in DASH (as well as in other streaming-based systems, such as HTTP Live Streaming (HLS)), media files can be generated to include information related to tile based viewport dependent partial 360-degree video content. The media files can include any suitable streaming media file, such as a media presentation description (MPD) used for DASH content). 

(4) regarding claim 6: 
Hendry disclosed most of the subject matter as described as above except for specifically teaching wherein a position of the sphere region is characterized by following information: a center point of the sphere region, an azimuth angle range of the center point, and an elevation angle range of the center point. 
However, Lee disclosed a center point of the sphere region, an azimuth angle range of the center point, and an elevation angle range of the center point (para. [0325], note that “yaw” and “pitch” may indicate the center of a viewport and the roll may indicate a roll angle of the viewport. Also see para. [0813], note that the 3D region information may further include yaw information and pitch information which indicate a yaw axis angle and a pitch axis angle for indicating the centers of the horizontal field of view and the vertical field of view).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to a center point of the sphere region, an azimuth angle range of the center point, and an elevation angle range of the center point. The suggestion/motivation for doing so would have been in order to efficiently provide data transmission efficiency for transmission of a large amount of data such as VR content, robustness between transmission and reception networks, network flexibility considering a mobile receiver, efficient reproduction and a signaling method (para. [0005]). Therefore, it would have been obvious to combine Hendry and Lee to obtain the invention as specified in claim 6.

(5) regarding claim 7: 
Hendry further disclosed the method of claim 1, wherein requesting, from the server, the at least one video file corresponding to the recommended viewport comprises: 
requesting, from the server, at least one video file of a sphere region covered by a video content corresponding to a sphere region of the recommended viewport (para. [0076], note that the video pictures of 360-degree video content can be encoded as a single-layer bitstream using temporal inter prediction (TIP), and the entire coded bitstream can be stored at a server. In some cases, the pictures of 360-degree video content can be encoded as a multi-layer bitstream using TIP and inter-layer prediction (ILP). If needed, the bitstream can be transmitted to the receiver side, fully decoded by the decoder, and the region of the decoded picture corresponding to the current viewport is rendered to the user). 

(6) regarding claim 8:
Hendry further disclosed the method of claim 1, wherein requesting, from the server, the at least one video file corresponding to the recommended viewport further comprises: requesting, from the server, the at least one video file corresponding to the recommended viewport according to the playing time information of the recommended viewport (para. [0127], note that to enable high quality streaming of media content using conventional HTTP web servers, adaptive bitrate streaming can be used. With adaptive bitrate streaming, for each media segment, client device 604 can be provided with information about a set of alternative segment files 620 and 640. Here, a media segment may refer to a portion of a media bitstream associated with a particular playing timestamp and duration).

(7) regarding claim 9:
As explained in figs. 21 and 22, Hendry disclosed a virtual reality (VR) video transmission method (para. [0076], note that the pictures of 360-degree video content can be encoded as a multi-layer bitstream using TIP and inter-layer prediction (ILP). If needed, the bitstream can be transmitted to the receiver side), comprising: 
receiving a VR video acquisition request sent by a client, wherein the VR video acquisition request carries recommended viewport information (para. [0076], note that the bitstream can be transmitted to the receiver side, fully decoded by the decoder, and the region of the decoded picture corresponding to the current viewport is rendered to the user); and
the recommended viewport information comprises at least one of: information about a sphere region of the recommended viewport, type information of the recommended viewport, description information of the recommended viewport, or playing time information of the recommended viewport (para. [0170], note that to support tile based viewport dependent partial 360-degree video encoding and decoding schemes in DASH (as well as in other streaming-based systems, such as HTTP Live Streaming (HLS)), media files can be generated to include information related to tile based viewport dependent partial 360-degree video content).
Hendry disclosed most of the subject matter as described as above except for specifically teaching returning at least one video file corresponding to the recommended viewport information; and wherein the recommended viewport for playing the VR video is carried by a viewport descriptor in the media presentation description (MPD), and used for determining the recommended viewport for playing the VR video.
However, it would be obvious for Hendry to teach returning at least one video file corresponding to the recommended viewport information (para. [0076], note that the video pictures of 360-degree video content can be encoded as a single-layer bitstream using temporal inter prediction (TIP), and the entire coded bitstream can be stored at a server…and the bitstream can be transmitted to the receiver side, fully decoded by the decoder, and the region of the decoded picture corresponding to the current viewport is rendered to the use).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach returning at least one video file corresponding to the recommended viewport information. The suggestion/motivation for doing so would have been in order to generate and process media files for viewport dependent 360-degree video coded content and/or for most interested regions in video content (para. [0005]). Therefore, it would have been obvious for Hendry to obtain the invention as specified in claim 9.
However, Lee disclosed wherein the recommended viewport for playing the VR video is carried by a viewport descriptor in the media presentation description (MPD), (para. [0531], note that an MPD, VR content and/or metadata about region information or viewpoint information may be provided by a DASH server H29010 and received by the DASH client H29020. Here, the DASH client H29020 of the receiver may receive VR content, MPD and/or metadata about region information or viewpoint information in a data packet format from the DASH server H29010), and used for determining the recommended viewport for playing the VR video (para. [0629], note that omni_viewport_id may indicate an identification number that identifies one or more regions. In a more specific embodiment, omni_viewport_id may indicate an identification number that may be used to identify the purpose of a recommended viewport region).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to wherein the recommended viewport for playing the VR video is carried by a viewport descriptor in the media presentation description (MPD), and used for determining the recommended viewport for playing the VR video. The suggestion/motivation for doing so would have been in order to efficiently provide data transmission efficiency for transmission of a large amount of data such as VR content, robustness between transmission and reception networks, network flexibility considering a mobile receiver, efficient reproduction and a signaling method (para. [0005]). Therefore, it would have been obvious to combine Hendry and Lee to obtain the invention as specified in claim 9.

(8) regarding claim 11:
As shown in fig. 6, Hendry disclosed a client device (604, fig. 6, note that a client device is disclosed), comprising: 
a processor and a memory (para. [0009], note that an apparatus for processing video data is provided that includes a memory configured to store 360-degree video data and a processor. The processor is configured to and can obtain the 360-degree video data);
wherein the processor is configured to execute a program stored in the memory (para. [0022], note that an apparatus for processing one or more media files is provided that includes a memory configured to store one or more media files comprising 360-degree video data and a processor) to implement the following:
determining a recommended viewport for playing a virtual reality (VR) video (para. [0076], note that the bitstream can be transmitted to the receiver side, fully decoded by the decoder, and the region of the decoded picture corresponding to the current viewport is rendered to the user);
wherein the recommended viewport information comprises at least one of: information about a sphere region of the recommended viewport, type information of the recommended viewport, description information of the recommended viewport, or playing time information of the recommended viewport (para. [0170], note that to support tile based viewport dependent partial 360-degree video encoding and decoding schemes in DASH (as well as in other streaming-based systems, such as HTTP Live Streaming (HLS)), media files can be generated to include information related to tile based viewport dependent partial 360-degree video content).
Hendry disclosed most of the subject matter as described as above except for specifically teaching requesting at least one video file corresponding to the recommended viewport from a server; and wherein determining the recommended viewport for playing the VR video comprises: acquiring recommended viewport information carried by a viewport descriptor in the media presentation description (MPD), and determining the recommended viewport for playing the VR video according to the recommended view port information.
However, it would be obvious for Hendry to teach a request module, configured to request at least one video file corresponding to the recommended viewport from a server (para. [0076], note that the video pictures of 360-degree video content can be encoded as a single-layer bitstream using temporal inter prediction (TIP), and the entire coded bitstream can be stored at a server…and the bitstream can be transmitted to the receiver side, fully decoded by the decoder, and the region of the decoded picture corresponding to the current viewport is rendered to the use).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach a request module, configured to request at least one video file corresponding to the recommended viewport from a server. The suggestion/motivation for doing so would have been in order to generate and process media files for viewport dependent 360-degree video coded content and/or for most interested regions in video content (para. [0005]). Therefore, it would have been obvious for Hendry to obtain the invention as specified in claim 11.
However, Lee disclosed wherein determining the recommended viewport for playing the VR video comprises: acquiring recommended viewport information carried by a viewport descriptor in the media presentation description (MPD) (para. [0531], note that an MPD, VR content and/or metadata about region information or viewpoint information may be provided by a DASH server H29010 and received by the DASH client H29020. Here, the DASH client H29020 of the receiver may receive VR content, MPD and/or metadata about region information or viewpoint information in a data packet format from the DASH server H29010), and determining the recommended viewport for playing the VR video according to the recommended view port information (para. [0629], note that omni_viewport_id may indicate an identification number that identifies one or more regions. In a more specific embodiment, omni_viewport_id may indicate an identification number that may be used to identify the purpose of a recommended viewport region).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to wherein determining the recommended viewport for playing the VR video comprises: acquiring recommended viewport information carried by a viewport descriptor in the media presentation description (MPD), and determining the recommended viewport for playing the VR video according to the recommended view port information. The suggestion/motivation for doing so would have been in order to efficiently provide data transmission efficiency for transmission of a large amount of data such as VR content, robustness between transmission and reception networks, network flexibility considering a mobile receiver, efficient reproduction and a signaling method (para. [0005]). Therefore, it would have been obvious to combine Hendry and Lee to obtain the invention as specified in claim 11.

(9) regarding claim 12:
 As shown in fig. 6, Hendry disclosed a server (602, fig. 6), applied for the video transmission method of claim 9, comprising: a processor and a memory (para. [0009], note that an apparatus for processing video data is provided that includes a memory configured to store 360-degree video data and a processor. The processor is configured to and can obtain the 360-degree video data);
Wherein the processor is configured to execute a program stored in the memory to implement the following; 
receiving a virtual reality (VR) video acquisition request sent by a client, wherein the VR video acquisition request carries recommended viewport information (para. [0076], note that the bitstream can be transmitted to the receiver side, fully decoded by the decoder, and the region of the decoded picture corresponding to the current viewport is rendered to the user); and 
the recommended viewport information comprises at least one of: information about a sphere region of the recommended viewport, type information of the recommended viewport, description information of the recommended viewport, or playing time information of the recommended viewport (para. [0170], note that to support tile based viewport dependent partial 360-degree video encoding and decoding schemes in DASH (as well as in other streaming-based systems, such as HTTP Live Streaming (HLS)), media files can be generated to include information related to tile based viewport dependent partial 360-degree video content).
Hendry disclosed most of the subject matter as described as above except for specifically teaching returning at least one video file corresponding to the recommended viewport information.
However, it would be obvious for Hendry to teach a sending module, configured to return at least one video file corresponding to the recommended viewport information (para. [0076], note that the video pictures of 360-degree video content can be encoded as a single-layer bitstream using temporal inter prediction (TIP), and the entire coded bitstream can be stored at a server…and the bitstream can be transmitted to the receiver side, fully decoded by the decoder, and the region of the decoded picture corresponding to the current viewport is rendered to the use).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach a sending module, configured to return at least one video file corresponding to the recommended viewport information. The suggestion/motivation for doing so would have been in order to generate and process media files for viewport dependent 360-degree video coded content and/or for most interested regions in video content (para. [0005]). Therefore, it would have been obvious for Hendry to obtain the invention as specified in claim 12.
However, Lee disclosed wherein the recommended viewport for playing the VR video is carried by a viewport descriptor in the media presentation description (MPD), (para. [0531], note that an MPD, VR content and/or metadata about region information or viewpoint information may be provided by a DASH server H29010 and received by the DASH client H29020. Here, the DASH client H29020 of the receiver may receive VR content, MPD and/or metadata about region information or viewpoint information in a data packet format from the DASH server H29010), and used for determining the recommended viewport for playing the VR video (para. [0629], note that omni_viewport_id may indicate an identification number that identifies one or more regions. In a more specific embodiment, omni_viewport_id may indicate an identification number that may be used to identify the purpose of a recommended viewport region).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to wherein the recommended viewport for playing the VR video is carried by a viewport descriptor in the media presentation description (MPD), and used for determining the recommended viewport for playing the VR video. The suggestion/motivation for doing so would have been in order to efficiently provide data transmission efficiency for transmission of a large amount of data such as VR content, robustness between transmission and reception networks, network flexibility considering a mobile receiver, efficient reproduction and a signaling method (para. [0005]). Therefore, it would have been obvious to combine Hendry and Lee to obtain the invention as specified in claim 12.

(10) regarding claim 16: 
Hendry disclosed most of the subject matter as described as above except for specifically teaching wherein a position of the sphere region is characterized by following information: a center point of the sphere region, an azimuth angle range of the center point, and an elevation angle range of the center point.
However, Lee disclosed wherein a position of the sphere region is characterized by following information: a center point of the sphere region, an azimuth angle range of the center point, and an elevation angle range of the center point (para. [0325], note that “yaw” and “pitch” may indicate the center of a viewport and the roll may indicate a roll angle of the viewport. Also see para. [0813], note that the 3D region information may further include yaw information and pitch information which indicate a yaw axis angle and a pitch axis angle for indicating the centers of the horizontal field of view and the vertical field of view).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to a center point of the sphere region, an azimuth angle range of the center point, and an elevation angle range of the center point. The suggestion/motivation for doing so would have been in order to efficiently provide data transmission efficiency for transmission of a large amount of data such as VR content, robustness between transmission and reception networks, network flexibility considering a mobile receiver, efficient reproduction and a signaling method (para. [0005]). Therefore, it would have been obvious to combine Hendry and Lee to obtain the invention as specified in claim 16.

The proposed rejection of Hendry and Lee for claims 1, 3, 5-8, 9, 11 and 12, renders obvious the steps of the method (para. [0008]) and a non-transitory storage medium (para. [0065]) claims 13-14, 17-18, 20-24 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claims 1, 3, 5-8, 9, 11-12 are equally applicable to claims 13-14, 17-18, 20-24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ozcinar et al. (NPL, Viewport-Aware Adaptive 360 Video Streaming Using Tiles for Virtual Reality, 2017) disclosed adaptive 360° video streaming and provides improved viewport quality compared to existing professional services. A VR video streaming system, from encoding to displaying, is designed to transmit 8K 360° video and to offer an enhanced VR experience. The main contribution of this work is an end-to-end streaming system implementation that contains tiling, a novel extension of the MPD, and DASH bitrate level selection in a viewport-aware manner.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674